DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5 have been amended. Claims 1-19 are pending with claims 1-5 and 19 being considered in the present Office action.
 
The claim objections and 112 rejections of all the claims are withdrawn. 

The 101 rejections of claims 1-5 and 19 are maintained for the reasons detailed below.

Response to Arguments
Applicant amended the claim to include "a heating controlling device" and argues this hardware component is clearly distinct from the stated mental process because it is implemented by a physical device. Applicant further argues the amended solution defines part of the function of the device, hence not merely mathematical in nature. Finally, applicant concludes that the interaction between two hardware components (i.e., heating controlling device and switch device) causes a particular control of the switch device to act, so it is not a generic action by a generic device. Applicant’s amendments and arguments are not sufficient to overcome the 101 for the reasons 


    PNG
    media_image1.png
    397
    669
    media_image1.png
    Greyscale


The claim recites the limitation of acquiring, by a heating controlling device, an average current value for various cycles and then calculating, by the heating controlling device, various output values based on those averages, see A and B highlighted in claim 1. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a heating controlling device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a heating controlling device” language, the claim encompasses a user simply taking an average of current values for different cycles and 
The claim recites one additional element (C) of outputting, by the heating controlling device, a PWM signal to a switch device of the heating circuit based on calculation performed in A. and B. However, this additional element recites a generic computer component (heating controlling device) performing a generic signal (i.e., the PWM signal generic because it is not limited to any particular duty cycle or set of duty cycles) to a generic switch (i.e., switch devices is generic because it not limited to any specific switch device). Thus, the additional element is no more than mere instructions to apply the exception using a generic computer (heating controlling device), with a generic signal (PWM signal), to a generic device (switch), thus considered an insignificant extra solution activity. Moreover, mere instructions to apply an exception using generic elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The additional elements are generic elements that only amount to a heating controlling device delivering a PWM signal to a switch device, to control said switch device, which is well-understood, routine and conventional. For example, LI (US 2011/0084667, or record) discloses controlling current in a battery; a PWM signal (i.e., drive signal 236, 336, etc.) is generated (by a driver 220) and received by a switch (i.e., 240, 340, etc., e.g., a MOSFT, PMOSFET, etc.) to control the switch, see e.g., paras. [0018]-[0025]. As evidenced by LI, the additional elements, and their combination, are not more than what is well understood, 
For the reasons detailed above, the 101 rejection of claims 1-5 and 19 is maintained.

Applicant did not include any arguments in response to the rejection of (only) claim 19 under 101 (item 10, page 10), hence the rejection is maintained.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In short, claim 1 recites an abstract idea/mental process. This judicial exception is not integrated into a particular practical application because additional elements are recited to a great deal of generality. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (i.e., heating controlling device, PWM signal, switch device), alone and in combination, amount to a device sending a PWM signal to a switch device, to control the switch device, which is well-understood, routine and conventional. A detailed analysis of claim 1 is provided below.

Analysis
Step 1:
This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. 
In this case, the claim recites a heating control method comprising a series of acts (i.e., acquiring, by a heating controlling device, an average current value, calculating, by a heating controlling device, a current output value, outputting … a pulse width modulation (PWM) signal), and therefore directed to a process, which is one of the statutory categories of invention.

Step 2A Prong One:
This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
In this case, the claim recites limitations related to mathematical concepts. For example, “acquiring, by a heating controlling device, an average current value” and “calculating, by the heating controlling device, a current output value” are mathematical constructs requiring mathematical determination. These limitations may also fall into the “mental process” group of abstract ideas because the recited mathematical calculation (e.g., average) can be practically performed in the human mind. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to 
The claim recites the limitation of acquiring, by a heating controlling device, an average current value for various cycles and then calculating, by the heating controlling device, various output values based on the those averages. These limitation, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a heating controlling device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a heating controlling device” language, the claim encompasses a user simply taking an average of current values for different cycle and then calculating the current output value for each cycle based on those averages in his/her mind. The mere nominal recitation of a generic heating controlling device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. Since the limitations of claim 1 align with at least one judicial exception (i.e., abstract idea, mental process), analysis must therefore proceed to Step 2A Prong Two. 

Step 2A Prong Two:	
Under Step 2A Prong Two, at issue is whether the judicial exception is integrated into practical application. 
In this case, the claim recites one additional element: outputting, by a heating controlling device, a Pulse width Modulation (PWM) signal to a switch device. However, this additional element is recited at a high level of generality. Specifically, the additional 
	
Step 2B:
This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 
In this case, as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer (heating controlling component), a generic signal (i.e., the PWM signal is not limited to, for example, any particular duty cycle or set of duty cycles, hence generic), and a generic switch device (i.e., switch device not limited to, for example, any specific switch device); the same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step well-understood, routine and conventional. For example, LI (US 2011/0084667) discloses controlling current in a battery; a PWM signal (i.e., drive signal 236, 336, etc.) is generated (by a driver 220) and received by a switch (i.e., 240, 340, etc., e.g., a MOSFT, PMOSFET, etc.) to control the switch, see e.g., paras. [0018]-[0025]. As evidenced by LI, the additional elements of the claim, and their combination, are not more than what is well understood, routine, conventional activity in the field; hence, there is not inventive concept in the claim and the claim is ineligible.
For the reasons set forth above, the judicial exception does not appear to be integrated into a practical application and the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 1 is ineligible. Claims 2-5 and 19 are also rejected under 35 U.S.C. 101 for the same reasons as set forth above because they depend on the rejected claimed. 

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “[a] "computer readable medium" (line 1 of the claim) can be a transitory signal, which is non-statutory.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729